Cochran, J.,
delivered the opinion of this Court:
We are satisfied by an examination of this record, that the motions to dismiss these appeals must be overruled. The case of Lovejoy & Irelan, 17 Md. Rep., 525, referred to as an authority in support of these motions, is distinguishable from the present case in a very important and controlling particular. It is not our purpose to review the doctrine there enunciated, nor do we intend to express any opinion as to its general propriety or consistency with the established course of Chancery proceedings; for a simple exposition of the facts upon which the case turned, will sufficiently answer the argument for applying the rule there adopted to the case before us.
The appeal, there, was taken by Lovejoy from a decree vacating an alleged fraudulent deed executed to him by Heath, his co-defendant, and in considering the motion made by the complainant to dismiss the appeal, because of the non-joinder of the defendants, the court, assuming that the grantor was a necessary party on account of the fraud charged, and that the title was in him for the benefit of the creditors, held, that the decree should be treated as joint against both defendants, not only as to the costs, but also as to the relief granted. The case presented by this record is predicated upon an entirely different state of fact. It is a creditor’s bill, seeking, without any averment of fraud, to subject the property of the debtor to sale for the payment of his debts, and so far as these appellants are concerned, there is not the slighest pretence of any fact or state of facts, upon which they can be divested of the property acquired and claimed by them, except that of alleged pre-existing liens of certain judgment creditors. The whole case between these appellants and the other parties com*49jdainant and defendant, looks to and turns upon the question of priority of the rights asserted, and in theory it neither seeks nor contemplates an adjudication that would revest their title in the grantor for the general benefit of Ms creditors. The relation of the several parties to these proceedings, as well as the relief sought by the bill, involves a concession of the fact, that the title and interest of the grantor in the property in dispute was conveyed to the appellants, so far as it was possible to do so by a formal deed; and in accordance with that view, the title is not assailed because of any present estate in the grantor, but on the ground of an alleged liability of tbe property under the liens of tbe pre-existing judgments. Under these circumstances, it is difficult, if not impossible, to perceive how the grantor as one of the defendants in the case, could have any common or joint interest with these appellants in the subject matter of these appeals. Assuming even that, by the adjudication of the rights now in controversy, he would become liable to them upon a covenant in hisdeed,thatliahility would clothe him with no interest in this property; and any right or interest that could originate in or accrue from such a liability, however potential in its nature, would seem to he subordinate to, and not joint with those asserted here by these appellants. The intent and effect of his deed to them, was to vest them with a several interest in this property; and as against him they will continue to hold such a right, so long as the deed remains unimpeached and unavoided. The appellants appear, in every sense, to stand upon an alleged several right in this property as antagonists of all the other parties in the case, and the decree, from which these appeals were taken, although going so lar as to direct a sale of the property claimed by them, yet recognises their rights by reserving them for further consideration, and directing the proceeds of silo to be retained. The objection that Mrs. Boulden, one of the appellants, was not a party to the case when the decree was passed, we think does not affect the present question. Even upon *50tbe theory of tbe appellees, the terms of the decree were not such as to conclude her of the right to become a party; and as she became so by a subsequent proceeding upon an averment of a claim or interest in tbe property affected by the decree, which was reserved for further consideration, we think she was properly joined with her husband as a party, and with him entitled to a review of the case by appeal.
(Decided Feb’y 24th, 1864.)

Motions to dismiss overruled.